UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1432


JEFFREY TRUEMAN,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA, a/k/a United States (U.S.)
Government, a/k/a Barack H. Obama, II, President of U.S.A.,
Commander-In-Chief, U.S. Armed Forces; ERIC SHINSEKI, U.S.
Secretary, Department of Veterans Affairs (DVA); LORETTA E.
LYNCH, U.S. Attorney General (USAG), Department of Justice
(DOJ); RICHARD J. GRIFFIN, Acting Inspector General DVA-IG;
E. J. MCQUADE, DVA-Veterans Benefits Administration (BVA)
Manager, Regional Office Winston-Salem North Carolina;
ELIZABETH    GOOLSBY,    Director,    DVA-Medical    Center,
Fayetteville, North Carolina; BOBBY J. KIRBY, Special Agent,
DVA-IG Columbia, South Carolina,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:12-cv-00073-F)


Submitted:   August 27, 2015                 Decided:   August 31, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Trueman, Appellant Pro Se.     Joshua Bryan Royster, OFFICE
OF THE UNITED   STATES   ATTORNEY,   Raleigh,   North   Carolina,   for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

     Jeffrey    Trueman      appeals    several      district     court       orders

denying temporary restraining orders and preliminary injunctions

and dismissing his claims against the United States and several

Government officials.        We have reviewed the record and find no

reversible error.       Accordingly, we grant Trueman’s motions for

judicial   notice    and    affirm   the    district    court’s       orders.      We

dispense   with      oral   argument       because     the    facts     and     legal

contentions    are   adequately      presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       3